Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1, 3, 6, 8, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9 and 11 respectively of U.S. Patent No. 10153821. Although the claims at issue are not identical, they are not patentably distinct from each other because see below.


17/862347
U.S. Patent 10,917,157
1. A communication method comprising: estimating a downlink channel based on a signal received from a base station; transmitting a first-precoding matrix index (PMI) to the base station periodically based on a first period; transmitting a second-PMI to the base station periodically based on a second period; receiving, from the base station, a downlink signal which includes precoded data symbols; determining a precoding matrix to decode the received downlink signal; and decoding the received downlink signal using the determined precoding matrix, wherein the first period and the second period are different from each other.
3. The method of claim 1, wherein the first period is a multiple of the second period.

6. A communication apparatus comprising: a processor; and a memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: cause the apparatus to estimate a downlink channel based on a signal received from a base station; cause the apparatus to transmit a first-type precoding matrix index (PMI) to the base station periodically based on a first period; cause the apparatus to transmit a second-type PMI to the base station periodically based on a second period; cause the apparatus to receive from the base station, a downlink signal which includes precoded data symbols; cause the apparatus to determine a precoding matrix to decode the received downlink signal; and cause the apparatus to decode the received downlink signal using the determined precoding matrix, wherein the first period and the second period are different from each other.
8. The apparatus of claim 6, wherein the first period is a multiple of the second term period.

11. A mobile terminal comprising: a processor; and a memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: cause the mobile terminal to estimate a downlink channel based on a signal received from a base station; cause the mobile terminal to transmit a first-type precoding matrix index (PMI) to the base station periodically based on a first period; cause the mobile terminal to transmit a second-type PMI to the base station periodically based on a second period; cause the mobile terminal to receive from the base station, a downlink signal which includes precoded data symbols; cause the mobile terminal to determine a precoding matrix to decode the received downlink signal; and cause the mobile terminal to decode the received downlink signal using the determined precoding matrix, wherein the first period and the second period are different from each other.
13. The mobile terminal of claim 11, wherein the first period is a multiple of the second period.

1. A communication method comprising: estimating a downlink channel based on a signal received from a base station; transmitting a first-type precoding matrix index (PMI) to the base station; transmitting a second-type PMI to the base station; and receiving a downlink signal from the base station, decoding the received downlink signal based on the first-type PMI and the second-type PMI, wherein transmitting the first-type PMI is periodically performed based on a first period, and transmitting the second-type PMI is periodically performed based on a second period.

3. The method of claim 1, wherein the second period is a multiple of the first period.

5. A mobile terminal comprising: a processor; and a memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: cause the mobile terminal to estimate a downlink channel based on a signal received from a base station; cause the mobile terminal to transmit a first-type precoding matrix index (PMI) to the base station; cause the mobile terminal to transmit a second-type PMI to the base station; and cause the mobile terminal to receive a downlink signal from the base station, cause the mobile terminal to decode the received downlink signal based on the first-type PMI and the second-type PMI; wherein the processor is further configured to cause the mobile terminal to transmit the first-type PMI periodically based on a first period, and cause the mobile terminal to transmit the second-type PMI periodically based on a second period.
7. The mobile terminal of claim 5, wherein the second period is a multiple of the first period.

9. A device for a mobile terminal, the device comprising: a processor; and a memory operably coupled to the processor, wherein the processor, when executing program instructions stored in the memory, is configured to: cause the mobile terminal to estimate a downlink channel based on a signal received from a base station; cause the mobile terminal to transmit a first-type precoding matrix index (PMI) to the base station; cause the mobile terminal to transmit a second-type PMI to the base station; and cause the mobile terminal to receive a downlink signal from the base station, cause the mobile terminal to decode the received downlink signal based on the first-type PMI and the second-type PMI; wherein the processor is further configured to cause the mobile terminal to transmit the first-type PMI periodically based on a first period, and cause the mobile terminal to transmit the second-type PMI periodically based on a second period.
11. The device of claim 9, wherein the second period is a multiple of the first period.






Allowable Subject Matter
2.	Claims 1, 3, 6, 8, 11 and 13 are rejected for double patenting issue as shown above, but would be allowable if applicant file terminal disclaimer and overcome the rejection.
3.	Claims 2, 4-5, 7, 9-10, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637